 



Exhibit 10.3

Number: HHHT(2014)ZGZRRBZ0057

 

Maximum Amount Guarantee Contract

 

(Natural Person as Guarantor)

 

(Brief Summary Translation for Reference Only)

 

Guarantor: WU Zishen ID Card Number: 150102196803293010 Address:   Current
Address:   Postal Code:   Telephone:   Fax:   Entrusted Agent:   (Need to
provide Power of Attorney signed by the Guarantor) Address:   Current Address:  
Postal Code:   Telephone:   Fax:       Credit Grantor: China Everbright Bank
Holdings. Co., Ltd., Hohhot Branch Address: 78 Xinhua Road East, Saihan
District, Hohhot Postal Code: 010010 Legal Representative: ZHANG Ling Authorized
Agent: YANG Jun Processing Person:   Telephone: 0471-4955840 Fax: 0471-4955840

 

Article I Generals

  

To ensure the performance of the Comprehensive Credit Facility Agreement
(Contract Number: HHHT(2014)ZHSX0034) (the "Master Contract"), dated March 13,
2014, entered into between Inner Mongolia Yongye Nongfeng Biotech Co., Ltd. (the
“Grantee” and the Credit Facility Grantor, the Credit Facility Grantor agrees to
accept the guarantee provided by the Guarantor and the two parties have entered
the guarantee contract as below.

 

1

 

 

Article II Definitions

  

1.          The terms used herein shall have the following definition, unless
otherwise indicated.

 

Master Contract: means the “Comprehensive Credit Facility Agreement” between the
Grantor and the Grantee and each of the specific credit service contracts
entered into pursuant to the “Comprehensive Credit Facility Agreement” for
specific businesses.

 

Specific Credit Service Contract: means each of the specific credit service
contracts entered into between the Grantor and the Grantee at the time when the
Grantor provides foreign currency loan, trade financing, discount service,
acceptance note, letter of credit, letter of guarantee, factoring service or
guarantee (“Specific Credit Services”).

 

Article III Master Debt Claim under the Guarantee

  

2.          The master debt claim under the guarantee by the Guarantor is the
claim to all the debts generated from all specific credit service contracts and,
the balance of the master debt claim under the guarantee is RMB 200,000,000.00.

 

Article IV Method of the Guarantee

  

3.          The guarantee provided by the Guarantor hereunder is
several-liability guarantee.

 

Article V Scope of the Guarantee

  

4.          The scope of the guarantee hereunder includes: all outstanding debt
principal payable under the Master Contract, interests, compound interests,
processing fees, default damages, fees in connection with realizing debt claims
(including but not limited to litigation, legal, certification and enforcement
fees) and other fees payable (collectively, “Guaranteed Debts”).

 

5.          The Grantor’s documents evidencing guaranteed debts are conclusive
and binding to the Guarantor, unless there are obvious errors therein.

 

2

 

 

Article VI Term of the Guarantee

  

6.          The term of the guarantee for each of the specific credit service
under the “Comprehensive Credit Facility Agreement” is calculated individually,
each for a period of two years starting from the expiration of the period for
the Grantee to perform its debt obligations.

 

Article VII Documents That Must Be Provided by the Guarantor

  

7.          Before the Grantee can use any specific credit service under the
Master Contract, the Grantor must have received the following documents provided
by the Guarantor:

7.1        Duly executed original of this contract;

7.2        The Guarantor’s ID documents;

7.3        Certification of the Guarantor’s assets or other documents of credit
evidence;

7.4        Other documents reasonably requested by the Grantor.

 

Article VIII The Guarantor’s Representations and Warranties

  

8.          The Guarantor hereby makes the following representations and
warranties to the Grantor:

8.1        The Guarantor is a natural person with complete ability for civil
activities and has the complete qualification and power to execute and perform
this contract and to bear civil responsibilities.

8.2        The Guarantor has carefully read, fully understands and accepts the
contents herein and the execution and performance of this contract is voluntary;
the Guarantor acknowledges that the intents expressed herein are his true
intents.

8.3        All the documents, material and certificates provided by the
Guarantor to the Grantor are authentic, complete, accurate and valid, and all
copies of documents provided are consistent with the originals thereof.

8.4        The execution and performance of this contract will not violate any
applicable law or any other contracts to which the Guarantor is a party.

8.5        The Guarantor has completed all the certification, registration and
filing necessary to ensure the legality, validity and enforceability of this
contract.

8.6        This contract is legal and effective, and binding to the Guarantor.

8.7        The Guarantor has no pending litigation, arbitration or
administrative proceedings that will have a substantively adverse effect on his
ability to perform his obligations hereunder.

8.8        The Guarantor has not committed any act of breach.

 

9.          The Guarantor’s representations and warranties shall continue to be
true and accurate, and the Guarantor promises to provide any other documents as
requested by the Grantor.

 

3

 

 

Article IX The Guarantor’s Promises



 

10.        The Guarantor promises to abide by the following before the repayment
of all the guaranteed debts:

10.1      Notify the Grantor immediately upon the occurrence of any breach,
involvement in any litigation, arbitration, or administrative proceedings
involving the Guarantor or his assets, material decrease of the Guarantor’s
income, loss of economic sources and change of resident address or communication
method.

10.2      Will not transfer, sell, divide or dispose of any major assets before
the repayment of all the guaranteed debts during the term of the guarantee
contract, unless approved by the Grantor.

10.3      Will not raise any claim or rights demand regarding any debts repaid
by him on behalf of the Grantee before the repayment of all the guaranteed
debts.

10.4      If the Grantee fails to repay any of the guaranteed debts due, the
Guarantor must unconditionally repay such amount on behalf of the Grantee within
7 business days of receiving the Grantor’s notice.

10.5      If the Guarantor fails to repay any amount hereunder at the Grantor’s
request on time, the Grantor shall have the right to deduct directly any amount
payable hereunder from the account established with the Grantor or any of the
Grantor’s branches without the need to obtain the Guarantor’s consent.

10.6      Upon the Grantor’s request, the Guarantor must immediately pay the
Grantor all the fees arising from the exercise by the Grantor of its rights
hereunder (including legal, arbitration and enforcement fees as well as all
actual costs) and compensate the Grantor for other resulting losses.

 

Article X Nature and Effect of the Guarantee

  

11.        The guarantee established by this contract is independent of any
other guarantees obtained by the Grantee. The Grantor’s exercise of its rights
hereunder is not predicated on the exercise of any other guarantees, nor does it
required any remedial measures against the Grantee or any other parties.

 

Article XI Events of Breach

  

12.        Any of the following events constitutes an event of breach:

12.1      Any breach under the Master Contract;

12.2      The representations, warranties or promises made herein by Guarantor
prove to be false or misleading;

12.3      Any part of the Master Contract cannot, for any reason, continue to be
fully valid and effective, or is, for any reason, terminated or restricted;

12.4      Occurrence of major litigation, arbitration or administrative
proceedings involving the Guarantor or his assets;

12.5      The Guarantor violates any of his obligations hereunder or the
occurrence of any event that adverse affects the Grantor’s rights hereunder.

4

 

 

13.        Upon the occurrence of any of the events of breach mentioned above,
the Grantor has the right to take one or more of the following measures:

13.1      Remedial measures to which the Grantor is entitled hereunder and under
the Master Contract;

13.2      Demand that the Guarantor assume his responsibility for guarantee;

13.3      Exercise of other rights to which the Grantor is entitled.

 

Article XII Others

  

14.        Without prior consent from the Grantor, the Guarantor shall not
transfer all or part of his obligations hereunder.

 

15.        Any grace period, favorable treatment or extension granted by the
Grantor to the Guarantor shall not affect, damage or restrict any other rights
to which the Grantor is entitled in accordance with the provisions herein and
with the law and statutes, nor shall they be considered a waiver by the Grantor
of its rights and interests hereunder or affect the Grantor 's responsibilities
and obligations hereunder.

 

16.        If, at any time, any of the provisions herein becomes illegal,
invalid or unenforceable in any aspect, the legality, validity or enforceability
of other provisions herein shall not be affected or diminished.

 

17.        Under this contract, the Guarantor must repay the guaranteed debts in
full and must not make any request for any offsets.

 

18.        All notices or requests regarding this contract must be sent in
writing to the addresses or fax numbers listed on the first page of this
contract. One party must notify the other party promptly of any changes of
addresses or fax numbers.

 

The documents sent by one party to the other shall be considered to have been
delivered if sent by courier, three days after its being sent if by registered
mail, and immediately if by fax. However, any document sent by the Guarantor can
only be considered to have been delivered when the Grantor has actually received
it.

 

Article XIII Governing Law and Resolution of Dispute



 

19.        This contract is governed by the PRC law (excluding laws in Hong
Kong, Macau and Taiwan) and must be interpreted accordingly.

 

20.        Any dispute in connection with this contract must be settled through
consultation; if consultation fails, the dispute should be submitted to legal
proceedings at the local court where the Grantor resides.

5

 

 

Article XIV Effectuation, Revision and Dissolution of the Contract

  

21.        This contract must be signed by the representatives of both parties
before it can become effective.

 

22.        No party can revise or dissolve this contract without authorization.
Any revision or dissolution must be agreed to by both parties in a signed
written agreement.

 

Article XV Attachments



 

23.        Other matters not covered herein may be provided in a written
agreement to be attached hereto. Such attachment is an inseparable part hereof
and has the same legal effect.

 

24.        The attachment (none)

 

Article XVI Supplementary Provisions



 

25.        This contract has to three copies, with one to the Guarantor, and two
to the Grantor and all have the same legal effect.

 

26.        This contract is executed on March 13, 2014 in Hohhot.

 

27.        The parties hereto agree that this contract must be certified
(optional provision; not applicable to this contract.)

 

The Guarantor:/s/ WU Zishen

 

The Grantor: /seal/ China Everbright Bank Holdings. Co., Ltd., Hohhot Branch

Authorized Agent: /s/ [not legible]

 

6

 

